Title: To Thomas Jefferson from Thomas Mifflin, 19 November 1792
From: Mifflin, Thomas
To: Jefferson, Thomas



Sir
Philadelphia, 19th. Novr. 1792.

I trouble you with a copy of a letter, which I have received from the Counsel employed to support the interest of the Commonwealth of Pennsylvania, in an Ejectment depending for the recovery of certain lands, the title deeds of which are, it seems, in the hands of the British Government, but, upon proper application, may be procured.
Permit me, therefore, Sir, to request, that a letter may be written, under the authority of the General Government, directing the American Minister, at the Court of London, to use his agency for that purpose. I am, with sentiments of great respect and esteem, Sir, Your most obedt. servt

Thomas Mifflin

